UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-5250


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN ABIODUN SODIPO,

                Defendant - Appellant.




                             No. 08-5256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALLIXTUS ONIGBO NWAEHIRI,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Benson Everett Legg, District Judge.
(1:06-cr-00444-BEL-1; 1:06-cr-00444-BEL-2)


Submitted:   February 9, 2012              Decided:   February 23, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kenneth W. Ravenell, Milin Chun, MURPHY & FALCON, PA, Baltimore,
Maryland; Gerald C. Ruter, LAW OFFICES OF GERALD C. RUTER, P.C.,
Towson, Maryland, for Appellants.     Rod J. Rosenstein, United
States Attorney, Andrea L. Smith, Paul E. Budlow, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               A    federal    jury   convicted       Steven       Abiodun    Sodipo       and

Callixtus Onigbo Nwaehiri for conspiracy to possess with intent

to distribute and distribute hydrocodone, in violation of 21

U.S.C. § 846 (2006); six counts of distribution of hydrocodone

and aiding and abetting, in violation of 18 U.S.C. § 2 (2006),

21   U.S.C.        § 841(a)    (2006);    conspiracy          to   launder     money,      in

violation of 18 U.S.C.A. § 1956(h) (West 2006 & Supp. 2011);

three counts of money laundering involving more than $10,000, in

violation of 18 U.S.C. § 1957(a) (2006); conspiracy to defraud

the United States, in violation of 18 U.S.C. § 371 (2006); and

filing false tax returns, in violation of 26 U.S.C. § 7206(1)

(2006). 1      The district court sentenced each Appellant to a total

of sixty months of imprisonment, and they now appeal.                            For the

reasons that follow, we affirm.

               The    Appellants      first       argue   that     the   district     court

erred     in       denying    their   motion       for    a   mistrial       based    on    a

Government          witness’    testimony         regarding        evidence    that        the

district court had ruled inadmissible under Fed. R. Evid. 403.

We review a district court’s denial of a motion for a mistrial

for abuse of discretion.                United States v. Johnson, 587 F.3d

      1
       The court granted the Appellants’ motion for judgment of
acquittal on a charge of engaging in a continuing criminal
enterprise, 21 U.S.C. § 848(a), (c) (2006).



                                              3
625, 631 (4th Cir. 2009).              “An abuse of discretion exists if the

defendant can show prejudice.”                    United States v. Wallace, 515

F.3d     327,    330   (4th     Cir.       2008)    (internal       quotation          marks,

alterations, and citation omitted).                     We have thoroughly reviewed

the record and conclude that the district court did not abuse

its discretion in denying the Appellants’ motion for a mistrial.

              The   Appellants       next     argue      that     the    district       court

erred    in     denying    their     motion       for    a   mistrial        based    on   the

prosecutor’s        statements       during       closing     arguments.             “Whether

improper argument by the government has prejudiced the trial

process to such a degree as to require reversal depends on the

facts of each trial.”              United States v. Harris, 498 F.3d 278,

293 (4th Cir. 2007), abrogated on other grounds by Fowler v.

United    States,      131    S.     Ct.    2045        (2011).         In    making       this

determination, we consider

              (1) the degree to which the prosecutor’s
              remarks have a tendency to mislead the jury
              and to prejudice the accused; (2) whether
              the remarks were isolated or extensive; (3)
              absent the remarks, the strength of the
              competent proof introduced to establish the
              guilt of the accused; and (4) whether the
              comments were deliberately placed before the
              jury to divert attention to extraneous
              matters.

Id. (citation omitted).               Based on these factors, we conclude

that    the     district     court    did    not    commit      reversible       error      in




                                              4
denying   the   Appellants’    motion    for   a   mistrial    based   on   the

prosecutor’s statements.

           Finally, the Appellants argue that the district court

erred in denying their motion for a new trial because the court

failed to ensure that the jury began deliberations anew when the

court replaced a juror with an alternate after deliberations

were in progress.      We review a district court’s denial of a

motion for a new trial for abuse of discretion.                   See United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).               Under Fed.

R. Crim. P. 24(c)(3), a district court “may retain alternate

jurors after the jury retires to deliberate.                  The court must

ensure that a retained alternate does not discuss the case with

anyone until that alternate replaces a juror or is discharged.”

Moreover, the rule explicitly provides that “[i]f an alternate

replaces a juror after deliberations have begun, the court must

instruct the jury to begin deliberations anew.”                Fed. R. Crim.

P. 24(c)(3).

           Here,    when      the   court      excused   a     juror    after

deliberations had begun, the court ensured that the alternate

had not discussed the case with anyone and instructed the jury

that it was required to begin deliberations anew.                 Therefore,

the court complied with the requirements of Rule 24(c)(3).                  We

conclude that the district court did not abuse its discretion in

denying the Appellants’ motion for a new trial.

                                     5
               Accordingly, we affirm the judgment of the district

court.       As Nwaehiri is represented by counsel, we also deny his

motion to file a pro se supplemental brief. 2                  We dispense with

oral       argument   because    the    facts   and   legal    contentions    are

adequately      presented   in    the    materials    before    the   court   and

argument would not aid in the decisional process.



                                                                       AFFIRMED




       2
        Even were we to grant the motion to file a pro se
supplemental brief, our review of the proposed brief persuades
us that Nwaehiri fails to articulate claims that would warrant
relief.



                                          6